Sutherland, J.
I can not concur. In my opinion, the evidence and the facts found by the referee would have abundantly sustained an action, in the lifetime of Mrs. Boerum, to charge her separate estate with the payment of the debt,' and, considering the judgment in this case to be payable or collectable only out of such portion of the separate estate of Mrs. Boerum as may be in the hands of the defendant as her administrator, I think the judgment is right and should be affirmed. The rule or principle as to the liability of the separate estates of married women, stated in the opinion of Justice Barnard, is, in my opinion, much too limited.
Hew trial granted.
Leonard, Sutherland and Geo. G. Barnard, Justices.]